Citation Nr: 1736759	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-11 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudo folliculitis barbae.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a right ankle disorder.  

7.  Entitlement to service connection for left ankle disorder.  

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for a lumbar spine disorder.

10.  Entitlement to service connection for a cervical spine disorder.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1990.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 rating decision, the RO granted entitlement to service connection for pseudo folliculitis barbae, assigning a noncompensable rating, and denied service connection for PTSD, depression, a right knee disorder, a left knee disorder, a right ankle disorder, a left ankle disorder, and asthma.  A notice of disagreement was filed in December 2009, a statement of the case was issued in April 2012, and a substantive appeal was received in May 2012.

In an October 2011 rating decision, the RO denied entitlement to service connection for a lumbar spine disorder, a cervical spine disorder, bilateral hearing loss, tinnitus, erectile dysfunction, and a sleep disorder.  A notice of disagreement was filed in November 2011, a statement of the case was issued in October 2016, and a substantive appeal was received in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to attend a videoconference Board hearing on December 8, 2016.  In a December 1, 2016 submission faxed to the Board, the Veteran's attorney of record at that time requested a new hearing as the Veteran had only given him notice of the hearing days earlier.  12/01/2016 Hearing Related.  The Board finds good cause to schedule the Veteran for another videoconference hearing as such request was received prior to the scheduled hearing date.  38 C.F.R. § 20.704(c).  Thus, remand is necessary to schedule the Veteran for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



